Case 2:20-cv-00285-SPC-NPM Document 48 Filed 02/08/21 Page 1 of 2 PageID 4409




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

MICHELLE BOEHRINGER,

             Plaintiff,

v.                                               Case No: 2:20-cv-285-SPC-NPM

C R BARD INCORPORATED
and BARD PERIPHERAL
VASCULAR INCORPORATED,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is the parties’ Joint Notice of Status and Motion to

Extend Stay (Doc. 47). The parties reached a global settlement of all cases filed

by Plaintiff’s counsel regarding the underlying multidistrict litigation. The

Court granted the parties a four-month stay to finalize their settlement. (Doc.

46). Now, they seek a three-month extension because they are still in the

process of finalizing that settlement. The Court exercises its discretion to

extend the stay. See Clinton v. Jones, 520 U.S. 681, 706 (1997).

       Accordingly, it is now




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00285-SPC-NPM Document 48 Filed 02/08/21 Page 2 of 2 PageID 4410




      ORDERED:

      1. The parties Joint Notice of Status and Motion to Extend Stay (Doc.

         47) is GRANTED. All proceedings are STAYED until May 6, 2021.

      2. The parties must FILE any dismissal papers on or before May 6,

         2021. Alternatively, if the outstanding issues remain, the parties

         must FILE a joint status report regarding settlement by that same

         date.

      DONE and ORDERED in Fort Myers, Florida on February 8, 2021.




Copies: All Parties of Record




                                      2
